PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/488,018
Filing Date: 14 Apr 2017
Appellant(s): ZHANG et al.



__________________
Thomas Corrado, Reg. No. 42,439
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-11, 13, 18-19, 24-26, 31-35, 37-41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0289293) in view of You et al. (US 2015/0373694).

Regarding claim 3, Zhang in view of You discloses the method of claim 33, wherein the first operator is associated with a first priority and the second operator is associated with a second priority (Zhang, paragraph [0126]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames).  

Regarding claim 4, Zhang in view of You discloses the method of claim 3, wherein the first priority is greater than the second priority within the one or more first transmission opportunities having the guarantee interval for the first operator (Zhang, paragraph [0126]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames).  

Regarding claim 5, Zhang in view of You discloses the method of claim 3, wherein the second priority is greater than the first priority within the one or more second transmission opportunities having the guarantee interval for the second operator (Zhang, paragraph [0126]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames).  

claim 6, Zhang in view of You discloses the method of claim 3, wherein the one or more second transmission opportunities defines an opportunistic interval for at least the first operator (Zhang, paragraph [0121], when no other operator has a node with emergency data to transmit, the first node may set its CCA so that it is given priority; paragraph [0139], operator successfully performs CCA at a default [non-emergency] CCA opportunity for an LBT frame where resources are allocated for emergency data by other operators),
wherein the opportunistic interval for at least the first operator allows medium access for at least the first operator on any one of the one or more second transmission opportunities not used by the second operator (Zhang, paragraph [0121], when no other operator has a node with emergency data to transmit, the first node may set its CCA so that it is given priority; paragraph [0139], operator successfully performs CCA at a default [non-emergency] CCA opportunity for an LBT frame where resources are allocated for emergency data by other operators).  AF: 030284.14020Qualcomm Ref. No. 170146 24

Regarding claim 7, Zhang in view of You discloses the method of claim 6, wherein the opportunistic interval of the one or more first and second transmission opportunities allows medium access for a third operator having a priority level lower than the first priority or the second priority (Zhang, paragraph [0139], operator successfully performs CCA at a default [non-emergency] CCA opportunity for an LBT frame where resources are allocated for emergency data by other operators).  

Regarding claim 8, Zhang in view of You discloses the method of claim 33, further comprising receiving, during the downlink allocation of the first acquisition interval at least one  (Zhang, paragraph [0063], base station controller [central entity]  in the core network controls the communication between the base stations and UEs; paragraph [0104], allocation of LBT frame; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH; acquisition interval may include discovery signals; paragraph [0120], operator (PLMN) adjusts the priority of access).  

Regarding claim 9, Zhang in view of You discloses the method of claim 33, wherein the first acquisition interval is adjacent to and followed by the one or more first transmission opportunities and the second acquisition interval is subsequent to the one or more first transmission opportunities and adjacent to and followed by the one or more second transmission opportunities (Zhang, Fig. 7, LBT frame 705 adjacent to CET period 710, LBT frame 725 adjacent to CET 730).  

Regarding claim 10, Zhang in view of You discloses the method of claim 33, wherein the first acquisition interval is adjacent to the second acquisition interval and followed by the one or more first transmission opportunities and the one or more second transmission opportunities (Zhang, Fig. 6, adjacent CET frames 605).  

claim 11, Zhang in view of You discloses the method of claim 10, wherein the first acquisition interval and the second acquisition interval each include at least one of a downlink clear channel assessment (CCA) exempt transmission (DL-CET) or an uplink CET (UL-CET) (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 for operator 1; Fig. 7, CET 710 for operator 1; paragraph [0103], CET 605 for operator 1; paragraph [0104]-[0105], CET 710 for operator 1).  

Regarding claim 13, Zhang in view of You discloses the method of claim 34, wherein transmitting the one or more uplink signals comprises transmitting according to the duration of the one or more first transmission opportunities (Zhang, Figs. 6, 7; paragraph [0011], signal may include an indication of a maximum time span; paragraph [0087], duration of gating interval [LBT frame] may be a sub-multiple of an LTE frame; paragraph [0097], LBT frame may be 10 or 5 or 2  milliseconds; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH; paragraph [0120], base station adjusts [the timing of] the CCA opportunity of a node).  AF: 030284.14020Qualcomm Ref. No. 170146 25 

Claims 18-19 are rejected under substantially the same rationale as claims 6 and 8, respectively. AF: 030284.14020Qualcomm Ref. No. 170146

Claims 24-26 are rejected under substantially the same rationale as claims 3, 9 and 10, respectively.  Zhang additionally discloses a memory; and a processor coupled to the memory (Zhang, paragraph [0022], processor and memory).

claim 31, Zhang in view of You discloses the method of claim 33, wherein each of the one or more first transmission opportunities and the one or more second transmission opportunities include one or more nonoverlapping subframes (Zhang, paragraph [0126], PLMN_A has priority for even numbered LBT frames, PLMN_B has priority for odd numbered LBT frames; odd subframes do not overlap with even subframes).

Claim 32 is rejected under substantially the same rationale as claim 31.

Regarding claim 33, Zhang discloses a method of wireless communications at a user equipment (UE) associated with a first operator (Zhang, paragraph [0006], wireless communication system may include user equipments; paragraph [0066], UE with service subscriptions with the network provider; paragraph [0121], CCA opportunities of the first node of the first operator may be a function of other operators that have nodes with emergency data to transmit), comprising: 
receiving configuration information associated with a frame structure of a frame from a network entity (Zhang, Fig. 23; paragraph [0063], base station controller [central entity]  in the core network controls the communication between the base stations and UEs; paragraph [0087], duration of gating interval [LBT frame] may be a sub-multiple of an LTE frame; paragraph [0097], LBT frame may be 10 or 5 or 2  milliseconds; paragraph [0104], allocation of LBT frame; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH); 
wherein the frame structure of the frame includes: 

one or more first transmission opportunities, located subsequent to the first acquisition interval, and defining a guarantee interval for the first operator and an opportunistic interval for other operators, wherein the guarantee interval for the first operator prioritizes medium access without contention to the first operator, wherein the opportunistic interval for the other operators allows medium access for one of the other operators on any one of the one or more first transmission opportunities not used by the first operator (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames; paragraphs [0128]-[0129], no CCA is performed by the node yielding priority); 
a second acquisition interval authorized for use only by a second operator different from the first operator (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 portion for operator 2; Fig. 7, CET 730 for operator 2; paragraph [0103], CET 605 for operator 2; paragraph [0104]-[0105], CET 730 for operator 2); and 

wherein the first acquisition interval and the second acquisition interval are non- overlapping with each other (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 portion for operator 1; Fig. 7, CET 710 for operator 1; paragraph [0103], CET 605 for operator 1 applicable to a downlink and/or uplink between base station and UE; paragraph [0104]-[0105], CET 710 for operator 1), and are non-overlapping with the one or more first transmission opportunities and the one or more second transmission opportunities within the frame (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames; paragraphs [0128]-[0129], no CCA is performed by the node yielding priority); 
receiving, during the downlink allocation of the first acquisition interval, a physical broadcast channel (PBCH) indicating an offset relative to a boundary of the frame (Zhang, paragraph [0085], boundaries offset from the frame boundaries; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH);5 and 


Zhang does not explicitly disclose, but You discloses further comprising receiving a demodulation reference signal (DMRS) for decoding a physical broadcast channel (PBCH) (You, paragraph [0148], DMRS used to decode PBCH).  It would further have been an obvious design choice, by a person of ordinary skill in the art at the time of the invention, for the DMRS to be adjacent to the frame, in order to quickly decode and use the information about the frame in the PBCH, because a goal of communications technology is to decode and make use of received information with as little delay as possible.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmitting a DMRS adjacent to the at least one frame for decoding the PBCH in Zhang.  The motivation would have been to be able to decode the PBCH. 

Regarding claim 34, Zhang in view of You discloses the method of claim 33, further comprising receiving, from the network entity, an indication of a duration of at least one of the one or more first transmission opportunities or the one or more second transmission opportunities within the frame (Zhang, Figs. 6, 7; paragraph [0011], signal may include an 

Regarding claim 35, Zhang in view of You discloses the method of claim 33, wherein transmitting the one or more uplink signals within the frame further comprises transmitting only during at least one of the uplink allocation,   Reply to Office Action of September 2, 2020the one or more first transmission opportunities, or the one or more second transmission opportunities when not used by the second operator (Zhang, paragraph [0096], upon successfully contending for access, a transmitting apparatus may use the frequency band to transmit; paragraph [0121], node is given priority for transmitting emergency data).  

Regarding claim 37, Zhang discloses a method of wireless communications at a network entity associated with a first operator (Zhang, paragraph [0006], wireless communication system may include base stations; paragraph [0066], UE with service subscriptions with the network provider; paragraph [0121], CCA opportunities of the first node of the first operator may be a function of other operators that have nodes with emergency data to transmit), comprising: 
determining configuration information associated with a frame structure of a frame (Zhang, Figs. 4A, 4B, 5, 6, 23; paragraph [0063], base station controller [central entity]  in the core network controls the communication between the base stations and UEs; paragraph 
wherein the frame structure of the frame includes: 
a first acquisition interval authorized for use only by the first operator, wherein the first acquisition interval includes at least one of a downlink allocation or an uplink allocation (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 for operator 1; Fig. 7, CET 710 for operator 1; paragraph [0103], CET 605 for operator 1 applicable to a downlink and/or uplink between base station and UE; paragraph [0104]-[0105], CET 710 for operator 1); 
one or more first transmission opportunities, located subsequent to the first acquisition interval, and defining a guarantee interval for the first operator and an opportunistic interval for other operators, wherein the guarantee interval for the first operator prioritizes medium access without contention to the first operator, wherein the opportunistic interval for the other operators allows medium access for one of the other operators on any one of the one or more first transmission opportunities not used by the first operator (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-
a second acquisition interval authorized for use only by a second operator different from the first operator (Zhang, Fig. 6, CCA-Exempt Transmission (CET) 605 for operator 2; Fig. 7, CET 730 for operator 2; paragraph [0103], CET 605 for operator 2; paragraph [0104]-[0105], CET 730 for operator 2); and 
one or more second transmission opportunities, located subsequent to the second acquisition interval, and defining a guarantee interval for the second operator (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames; paragraphs [0128]-[0129], no CCA is performed by the node yielding priority); 
wherein the first acquisition interval and the second acquisition interval are non- overlapping with each other, and are non-overlapping with the one or more first transmission opportunities and the one or more second transmission opportunities within the frame (Zhang, Fig. 6, LBT portions subsequent to CETs; Fig. 7, LBT portions subsequent to CETs; paragraph [0104], allocation of LBT frame; paragraph [0124]-[0127], PLMN_A has priority for even numbered LBT frames and PLMN_B has priority for odd numbered LBT frames; paragraphs [0128]-[0129], no CCA is performed by the node yielding priority); 

receiving one or more uplink signals within the frame during at least one of the uplink allocation in the first acquisition interval authorized for use only by the first operator or the one or more first transmission opportunities having the guarantee interval for the first operator(Zhang, paragraph [0096], upon successfully contending for access, a transmitting apparatus may use the frequency band to transmit; paragraph [0121], node is given priority for transmitting emergency data).  

Zhang does not explicitly disclose, but You discloses further comprising transmitting a demodulation reference signal (DMRS) for decoding a physical broadcast channel (PBCH) (You, paragraph [0148], DMRS used to decode PBCH).   It would have been an obvious design choice, by a person of ordinary skill in the art at the time of the invention, that the DMRS is adjacent to the frame, in order to quickly decode and use the information about the frame in the PBCH.


Regarding claim 38, Zhang in view of You discloses the method of claim 37, wherein the configuration information comprises a duration of at least one of the one or more first transmission opportunities or the one or more second transmission opportunities within the frame; and wherein transmitting the configuration information includes transmitting an indication of the duration of at least one of the one or more first transmission opportunities or the one or more second transmission opportunities within the frame (Zhang, Figs. 6, 7; paragraph [0087], duration of gating interval [LBT frame] may be a sub-multiple of an LTE frame; paragraph [0097], LBT frame may be 10 or 5 or 2  milliseconds; paragraph [0107], configuration transmitted as part of an ePBCH or PDSCH; paragraph [0120], base station adjusts [the timing of] the CCA opportunity of a node).  

Claims 39 and 43 are rejected under substantially the same rationale as claims 33 and 37, respectively.  Zhang additionally discloses a memory; and a processor coupled to the memory (Zhang, paragraph [0022], processor and memory).

Claims 40-41 and 44 are rejected under substantially the same rationale as claims 34-35 and 38, respectively.  


(2) Response to Argument
With regard to the rejections under 35 U.S.C. 103(a) for 3-11, 13, 18-19, 24-26, 31-35, 37-41 and 43-44, the Examiner Responds to the Applicant’s arguments as follows:  
Applicant’s arguments begin on line 12 of page 8 of the Appeal Brief filed on October 28, 2021; however no substantive arguments are presented until line 8 of page 11 of the Appeal Brief.  Pages 8-9 of the Appeal Brief merely restate the law and restate portions of the Examiner’s rejection.  On page 10, line 5 of the Appeal Brief, Applicant asserts the conclusory statement that “Applicant respectfully disagrees” [with the Examiner’s rejection of the clause “receiving a demodulation reference signal (DMRS) adjacent to the frame for decoding the PBCH”] but no analysis or substantive arguments are provided up to that point.  The remaining portion of Applicant’s arguments focus on that claim limitation. 

A person of ordinary skill in the art at the time of the invention would not have needed hindsight to understand that a goal of communications technology is to make use of received information with as little delay as possible.

In the paragraph beginning on page 10, line 7 of the Appeal Brief, Applicant argues that 
Using hindsight to render claims unpatentable is improper. Given that the references do not teach or suggest ‘receiving a demodulation reference signal (DMRS) adjacent to the frame for decoding the PBCH,’ as recited in independent claim 33, the Office Action is improperly relying on one of ordinary skill in the art using hindsight. 

is disclosed by You (paragraph [0148], DMRS used to decode PBCH).  Therefore, Applicant’s subsequent assertion that the cited references do not teach or suggest any part of the limitation ‘receiving a demodulation reference signal (DMRS) adjacent to the frame for decoding the PBCH’ is erroneous; and is contradicted Applicant’s own acknowledgement.  
Further, it would have been an obvious design choice, by a person of ordinary skill in the art at the time of the invention, that the DMRS is received as closely as possible to the PBCH, which would be immediately after [adjacent to] the frame, in order to decode and use the PBCH information about the frame with as little delay as possible.  No impermissible hindsight would been required for person of ordinary skill in the art at the time of the invention to understand that a goal of communications technology is to decode and use received information with as little delay as possible.

Applicant recites and then ignores the existence of the Examiner’s stated motivation for combining the cited references.

In the next two paragraphs, from page 10, line 19 to page 11, 15, Applicant explicitly recites the Examiner’s motivation statement that 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmitting a DMRS adjacent to the at least one frame for decoding the PBCH in Zhang.  The motivation would have been to be able to decode the PBCH.  


It would further have been an obvious design choice, by a person of ordinary skill in the art at the time of the invention, for the DMRS to be adjacent to the frame, in order to quickly decode and use the information about the frame in the PBCH, because a goal of communications technology is to decode and make use of received information with as little delay as possible.

addresses the motivation to for a person of ordinary skill in the art, at the time of the invention, to perform the claim limitation reciting that the DMRS is adjacent to the frame.  The second motivational statement 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to transmitting a DMRS adjacent to the at least one frame for decoding the PBCH in Zhang.  The motivation would have been to be able to decode the PBCH.  

addresses the motivation for combining the Zhang and You references.  Applicant argues that the Examiner’s second motivational statement is improper because it does not address the portion of the claim limitation covered by the Examiner’s first motivational statement.  This argument is not correct.
		

Paragraph [0148] of You discloses two different DMRS (a pre-scheduled DMRS pattern and then a detected DMRS pattern) that are both used to decode the PBCH.

Beginning in the last paragraph on page 11 of the Appeal Brief, Applicant argues that paragraph [0148] of You does not disclose the claimed “using a received DMRS to detect the PBCH,” because paragraph [0148] of You discloses a pre-scheduled DMRS pattern.  However, this is incorrect.  Paragraphs [0148] of You discloses two different DMRS patterns that are both used to decode the PBCH, a pre-scheduled DMRS pattern and then a detected DMRS pattern.  Initially, the UE blind decodes the PBCH using a pre-scheduled DMRS pattern.  The pre-scheduled DMRS pattern is used “until the UE is aware of a DMRS pattern to be used thereby.”  Once the UE is “aware of a DMRS pattern to be used thereby,” the UE proceeds with decoding of the PBCH by using the newly received DMRS pattern.  

The Dependent claims are not allowable

Beginning in the last paragraph on the last 6 lines of page 12 of the Appeal Brief, Applicant argues that the dependent claims are allowable for the reasons that the independent claims are allowable.  However, the independent claims are not allowable.  Accordingly, the Dependent claims are not allowable. 


For the above reasons, it is believed that the rejections should be sustained.

/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
/JOHN D BLANTON/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.